ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_07_FR.txt. OPINION INDIVIDUELLE DE M. ELIAS
[Traduction]

Après mûre réflexion, j'ai décidé, non sans hésitation, de suivre la ma-
jorité de la Cour et d’accepter l'ordonnance, mais pour des motifs autres
que certains de ceux qui sont énoncés dans les considérants.

La présente affaire est probablement unique en ce sens que, pour la
première fois, un Etat requérant a saisi concurremment et parallèlement la
Cour et le Conseil de sécurité, demandant à l’une et à l’autre des mesures
correctives sur les plans juridique et politique. Cette méthode paraît juri-
diquement admissible, mais il est certain qu’elle présente des problèmes
et des incidences qui lui sont propres, d’où mon dilemme. Sans entrer
ici dans une analyse détaillée des relations entre le Conseil de sécurité et la
Cour, l’un et l’autre organes principaux des Nations Unies en vertu de
Particle 7, paragraphe 1, de la Charte, ni dans la question de l’interpréta-
tion correcte de l’article 36, paragraphe 1, du Statut de la Cour, on peut
dire que les deux organes sont compétents chacun dans son domaine
propre pour connaître de la question dont il est saisi et parvenir à ses
propres conclusions à ce sujet. J’examinerai plus loin les conséquences à
en tirer.

Sur la question de la compétence pour connaître de la demande
grecque en indication de mesures conservatoires, j'accepte l'opinion de la
majorité suivant laquelle il n’est pas nécessaire de trancher cette question
aux fins de l’indication de mesures conservatoires en vertu de l’article 41
du Statut.

Mon objection principale concerne le motif apparemment invoqué
dans l'ordonnance, à savoir que le Gouvernement grec n’a pas prouvé
avoir subi un préjudice ou un tort irréparable affectant le plateau con-
tinental, qui justifierait l’indication de mesures conservatoires au sens de
l’article 41, paragraphe 1, du Statut de ia Cour, celle-ci ne pouvant indi-
quer de telles mesures que «si elle estime que les circonstances l’exigent ».
Tl ne me semble pas que la Cour, en paraîssant pencher plus pour la
«conservation » des droits que pour la prévention d’une aggravation éven-
tuelle de la situation ou d’une extension du différend, ait maintenu un
équilibre suffisant entre les deux éléments comme le voudrait sa propre
jurisprudence.

On a souvent affirmé que le préjudice aux droits en cause consiste soit
en une destruction physique soit dans la disparition de ce qui fait l’objet

28
MER ÉGÉE (OP. IND. ELIAS) 28

du différend. Il semble donc que l’aggravation ou l’extension du différend
doive se rapporter à une situation où à un état de fait susceptible d’être
aggravé par l’action d’une partie, ou des deux, avant la décision finale —
c'est-à-dire par quelque chose qui puisse empêcher de statuer utilement.
En revanche, la notion d’aggravation ou d’extension du différend est
parfois interprétée étroitement; tel est le cas en l’espèce. L’argument, en la
présente affaire, paraît être que si le demandeur possède effectivement les
droits qu’il revendique il pourrait être dédommagé en numéraire ou en
nature si la Cour devait donner tort à l’autre Etat. Ce n’est pas une situa-
tion satisfaisante.

Malgré la Convention de Genève de 1958 sur le plateau continental
dont l’article 2, paragraphes 2 et 3, reconnaît des droits exclusifs à l’Etat
riverain, le Gouvernement turc a octroyé des permis d’exploration et
d'exploitation, c’est-à-dire des concessions pétrolières, à sa Société natio-
nale des pétroles sans l’autorisation de l'Etat riverain. Cette action paraît
être au détriment du droit d’exclusivité revendiqué par ce dernier. L’obiter
dictum parfois cité de l’affaire du Statut juridique du territoire du sud-est du
Groënland (C.P.J.I. série A/B n° 48, p. 268), suivant lequel même des
mesures de nature à modifier le statut juridique du territoire n’auraient
pas en fait des conséquences irrémédiables en droit (p. 284 et 288), doit
être compris comme s’appliquant uniquement aux circonstances particu-
litres de l’espéce, dans laquelle la Cour avait conclu que «l’état d’esprit et
les intentions» des deux pays étaient si «éminemment rassurants » qu’il
n’y avait pas lieu d’indiquer des mesures conservatoires «dans le seul des-
sein de prévenir des occurrences regrettables et des incidents fâcheux ».
En Grèce et en Turquie aujourd’hui l’état d’esprit et les intentions sont
loin d’être «rassurants », c’est le moins qu’on puisse dire.

Les droits relatifs au plateau continental de la mer Egée ne sont pas
comparables aux droits de chasse et de culture en cause dans l’affaire du
Statut du territoire du sud-est du Groënland. On ne peut pas non plus vrai-
ment comparer le cas de groupes ou d'individus habitant il y a plus de
quarante ans diverses parties d’un continent peu peuplé et celui de deux
pays industrialisés exploitant compétitivement une ressource comme le
pétrole qui n’est pas inépuisable dans une région aussi encombrée que
la mer Egée. Dans celle-ci, le danger de frictions et même d’explosion
est réel, et les conséquences dommageables qui en résulteraient pour-
raient être irrémédiables.

Plutôt que de suivre religieusement la formule de l’affaire du Statut du
territoire du sud-est du Groënland, il me paraît que, dans le présent type
d’instance, un guide meilleur et plus pertinent pourrait être trouvé dans
celle de la Compagnie d'électricité de Sofia et de Bulgarie (C.P.J.I.
série A/B n° 79, p. 194-199). Dans cette affaire, la Cour a déclaré que l’ar-
ticle 41 de son Statut

«applique le principe universellement admis devant les juridictions
internationales. d’après lequel les parties en cause doivent s’abste-
nir de toute mesure susceptible d’avoir une répercussion préjudi-

29
MER ÉGÉE (OP. IND. ELIAS) 29

ciable à l'exécution de la décision à intervenir et, en général, ne laisser
procéder à aucun acte, de quelque nature qu’il soit, susceptible
d’aggraver ou d'étendre le différend ».

x.

?

Dans une situation où des armées se font vis-à-vis d’une côte à l’autre
où l’on se surveille mutuellement par des survols aériens, et où toute une
flotte de navires de débarquement est rassemblée sur la côte turque face
aux îles grecques, il existe un danger persistant de conflit armé. Ii est donc
nécessaire de décourager les deux parties de poursuivre des actions de
harcèlement et d’enfreindre les droits invoqués tant que les questions qui
les opposent n’auront pas été réglées. Selon moi la Cour a par conséquent
eu raison de souligner le point en ces termes au paragraphe 41 de l’or-
donnance:

«41. Considérant que la Grèce et la Turquie, toutes deux Membres
des Nations Unies, ont expressément reconnu la responsabilité du
Conseil de sécurité quant au maintien de la paix et de la sécurité
internationales; considérant que, dans la résolution susmentionnée,
le Conseil de sécurité leur a rappelé, dans les termes reproduits au
paragraphe 39 ci-dessus, les obligations que la Charte des Nations
Unies leur impose pour ce qui est du réglement pacifique des diffé-
rends; considérant en outre que, comme la Cour l’a déjà indiqué, ces
‘obligations ont un caractère manifestement impératif en ce qui con-
cerne leur présent différend relatif au plateau continental de la mer
Egée; et considérant que l’on ne saurait présumer que l’un ou l’autre
Etat manquera aux obligations que lui impose la Charte des Nations
Unies ou ne tiendra pas compte des recommandations du Conseil de
sécurité qui lui sont adressées au sujet du présent différend ».

Il me semble que l’application de l’article 41 du Statut soulève des pro-
blèmes de fond comme de procédure qui exigent d’être repensés d’urgence
et sérieusement par la Cour. Il y a, par exemple, la question de la juridic-
tion préliminaire ou incidente; il y a aussi la notion du critère judiciaire de
Vaggravation ou de l’extension du différend. Après tout, dans sa résolu-
tion 171 (II) du 14 novembre 1947, l’Assemblée générale a formulé la
recommandation suivante:

«il est de toute première importance qu’il soit le plus largement fait
appel à la Cour pour le développement progressif du droit international,
tant à l’occasion de litiges entre Etats qu’en matière d’interprétation
constitutionnelle » (les italiques sont de moi).

30
MER ÉGÉE (OP. IND. ELIAS) 30

Pour finir, l'acceptation apparente par la majorité de la Cour de l’idée
que, à partir du moment où tout dommage résultant de l’exploration et/ou
de l’exploitation par la Turquie pourrait être réparé en espèces ou en
nature, la Grèce ne saurait être considérée comme ayant subi un préjudice
irréparable ne me paraît pas justifiée. Elle implique qu’un Etat capable de
payer pourrait, en vertu de ce principe, porter tort impunément à un autre
Etat, dans la mesure où elle ne tient pas compte du fait que le tort dont
il s'agirait pourrait en soi suffire à heurter de manière irréparable la sus-
ceptibilité nationale de l’Etat offensé. La justice ou l’injustice de l’acte
lui-même serait indifférente. C’est là un principe devant lequel le droit
international contemporain devrait reculer: la force ne devrait plus créer
le droit dans les relations actuelles entre Etats.

Malgré certaines parties du raisonnement que je n’accepte pas, il im-
porte de souligner la portée du paragraphe 41 de l’ordonnance qui, de la
façon dont je l'interprète, souligne autant qu’il est possible la substance
de la résolution du Conseil de sécurité, à savoir que chacune des deux
parties devrait respecter les droits de l’autre et ne rien faire qui puisse
aggraver la situation en attendant des négociations qui aient un sens et le
règlement pacifique du différend. Attendu que c’est là nécessairement le
principal objectif de la demande grecque et que la substance de la résolu-
tion du Conseil de sécurité ainsi incorporée à l’ordonnance a été en elle-
même acceptée par le demandeur, l’ordonnance va loin dans la direction
du résultat recherché.

Yl convient d’ailleurs de noter que la demande initiale de la Grèce
n'aurait pu de toute façon être acceptée telle quelle. Même si la Cour
avait été disposée à indiquer des mesures, il lui aurait fallu se contenter de
prescrire aux deux Etats de préserver la paix jusqu'aux négociations et au
règlement. Bien que l’ordonnance se traduise par un refus il y a lieu
d’espérer qu’elle servira la cause de la paix.

(Signé) Taslim ©. ELias.

31
